Citation Nr: 0508969	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  02-09 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.Cooper, Counsel

INTRODUCTION

The veteran served on active duty from June 9, 1982, to July 
7, 1982.  

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal of a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  

The veteran testified before the undersigned at a March 2004 
hearing at the Board's office in Washington, DC.  A 
transcript of the hearing is of record.  

The Board remanded the case in October 2004 for further 
development, and the case was returned to the Board in March 
2005.  


FINDINGS OF FACT

1.  The Board's remand of this appeal dated October 26, 2004, 
instructed the RO to consider additional evidence submitted 
by the veteran and readjudicate the issue on appeal.  

2.  Prior to the issuance of the remand, the veteran's 
representative waived the veteran's right to have the newly 
submitted evidence initially considered by the RO.


CONCLUSION OF LAW

The Board's remand of this appeal on October 26, 2004, must 
be vacated.  38 C.F.R. § 20.904 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal was last before the Board on October 26, 2004, 
when it was remanded to the RO.  Specifically, the Board 
indicated that in September 2004, the veteran submitted 
additional pertinent evidence in support of his claim for 
which he did not waive his right to initial consideration by 
the RO.  In November 2004, the veteran's representative filed 
a motion for reconsideration which suggested that the Board's 
October 2004 Remand decision should be vacated in accordance 
with 38 C.F.R. § 20.904 and 20.1000.  Specifically, the 
representative noted that in the appellant's brief dated in 
October 2004, a waiver of the veteran's right to initial RO 
consideration of the additionally submitted evidence was 
presented.  In Board correspondence dated in March 2005, it 
was noted that the veteran's motion for reconsideration was 
reviewed and that the October 26, 2004, Board remand order 
should be vacated.  Thus, in this case, the Board's remand 
was legally erroneous in that the veteran's representative 
did, in fact, submit a waiver of the veteran's right to 
initial RO consideration as defined in 38 C.F.R. § 19.37.  
Accordingly, that remand will be vacated for further 
appellate consideration by the Board.  


ORDER

The Board's remand of this appeal dated October 26, 2004, is 
vacated.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


